1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                         NO. 29,178

 5 FERNANDO GUTIERREZ-SALAZAR,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 8 Eugenia S. Mathis, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Eleanor Brogan, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 KENNEDY, Judge.

18       Defendant is appealing from a district court judgment and sentence entered after

19 a jury found Defendant guilty of false imprisonment. We issued a calendar notice

20 proposing to affirm, and Defendant has responded with a memorandum in opposition.

21 We affirm.
 1        Defendant continues to challenge sufficiency of the evidence to support his

 2 conviction for false imprisonment. A sufficiency of the evidence review involves a

 3 two-step process. Initially, the evidence is viewed in the light most favorable to the

 4 verdict. Then the appellate court must make a legal determination of “whether the

 5 evidence viewed in this manner could justify a finding by any rational trier of fact that

 6 each element of the crime charged has been established beyond a reasonable doubt.”

 7 State v. Apodaca, 118 N.M. 762, 766, 887 P.2d 756, 760 (1994) (internal quotation

 8 marks and citation omitted).

 9        In order to support the conviction for false imprisonment, the evidence had to

10 show that Defendant restrained or confined Victim against her will, and that he knew

11 that he did not have authority to do this. [RP 130] W e a r e n o t p e r s u a d e d b y

12 Defendant’s memorandum that the State failed to present sufficient evidence to satisfy

13 the elements of this offense. Victim testified that Defendant, a former boyfriend,

14 observed her sitting in a vehicle with another man, prompting him to grab her before

15 she could get away and to transport her to the Inn against her will in another car driven

16 by Facundo Torres. [RP 152; DS 1-2] Mr. Torres corroborated the basic facts of the

17 incident, testifying that Defendant forced Victim into his vehicle, pulling her out of

18 the vehicle once they reached the Inn. [RP 157; MIO 2; DS 2] The jury could

19 conclude that the false imprisonment was complete when she was forced into the

20 vehicle and confined against her will irrespective of any acts that took place later. See


                                               2
 1 State v. Muise, 103 N.M. 382, 388, 707 P.2d 1192, 1198 ("The restraint constituting

 2 false imprisonment may arise out of words, acts, gestures or similar means which

 3 result in a reasonable fear of personal difficulty or personal injuries if the victim does

 4 not submit."). To the extent that some of Victim’s testimony was inconsistent with

 5 respect to the acts in question, this was a matter to be resolved by the factfinder, which

 6 in this case was the jury. See State v. Roybal, 115 N.M. 27, 30, 846 P.2d 333, 336 (Ct.

 7 App. 1992).

 8        For the reasons set forth above, we affirm.

 9        IT IS SO ORDERED.


10
11                                          RODERICK T. KENNEDY, Judge

12 WE CONCUR:


13
14 CYNTHIA A. FRY, Chief Judge



15
16 ROBERT E. ROBLES, Judge




                                               3